PER CURIAM.
Defendant was charged with criminal trespass, a Class A misdemeanor, in violation of ORS 164.255. *488lie pled guilty and was sentenced to the maximum punishment provided by ORS 161.615 and 161.635,① i.e., one year in the county jail and $1,000 fine.
He appeals contending that the sentence is in excess of that provided by law.
ORS 137.010(5)② expressly authorizes the imposition of both imprisonment and a fine.
The sentence imposed on defendant is within the limits prescribed by law. Defendant’s contention is without merit.
Affirmed.

 ORS 161.615 provides:
“Sentences for misdemeanors shall be for a definite term. The court shall fix the term of imprisonment within the following maximum limitations:
“(1) For a Class A misdemeanor, 1 year.
ORS 161.635 provides:
“(1) A sentence to pay a fine for a misdemeanor shall be a sentence to pay an amount, fixed by the court, not exceeding:
“(a) $1,000 for a Class A misdemeanor.


 ORS 137.010(5) provides:
“When a person is convicted of an offense and the court does not suspend the imposition or execution of sentence or when a suspended sentence or probation is revoked, the court shall impose the following sentence:
“(a) A term of imprisonment; or
“(b) A fine; or
“(c) Both imprisonment and a fine; or
“(d) Discharge of the defendant.”